DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 03 December 2021. Claims 23-34 are pending. 
Response to Remarks
The amendments and remarks received in the reply have been considered. 
The section heading "Claim Rejections - 35 USC §112" in the previous Office action was an error, and should have been "Interpretation of Claims Under 35 USC 112(f)". None of the previous or present claims are subject to any rejections under 35 U.S.C. 112. 
The argument that US 8,600,657 (Saito) does not disclose every limitation recited by amended independent claims 23, 27, and 31 is persuasive, and the rejection of claims 23-34 under 35 U.S.C. 102 is withdrawn. However, in view of additional prior art, a new rejection is made below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,600,657 B2 (Saito et al., hereinafter "Saito") in view of US 8,473,144 B1 (Dolgov et al., hereinafter "Dolgov"). 

As to claim 23, Saito discloses a system for a vehicle, the system comprising: 
	a memory (Fig 1, col 2 ln 37-38 - "The vehicle includes a controller 1 configured to control the vehicle"); and 
	at least one processor (col 2 ln 37-38) configured to: 
	access a plurality of images of a forward-facing view from the vehicle, the plurality of images corresponding to image data obtained by one or more cameras (Fig 1 - front camera (10f), col 4 ln 32-35 - "based on the results of detection by the front camera 10f [...] the controller 1 determines whether or not there is any obstacle on the left of the vehicle"); 
	determine from the plurality of images a first lane marking on a first side of the vehicle, and a second lane marking on a second side of the vehicle, the first and second lane markings for a lane of a roadway through which the vehicle can navigate, the second side opposite of the first side (col 3 ln 10-12 - "The environment recognition section transmits information on lane markers and obstacles around the vehicle to the controller 1", col 3 ln 16-19 - "The camera 10 includes an image acquisition section configured to acquire images of surroundings of the vehicle, and a lane recognition section configured to recognize the images acquired"); 
	navigate the vehicle on a first driving path that is autonomously relatively centered between the first and second lane markings (col 4 ln 54-57 - "Depending on the risk levels Risk*, control intervention threshold values [...] are set at positions located at predetermined distances [...] from a lane marker or the obstacle", col 4 ln 60-64 - "In FIG. 3, ML1 and ML2 are known to be the road ends at RiskA [...] and the control intervention thresholds TL1 and TL2 are set for points located at predetermined distances from the road ends", col 5 ln 32-41 - "based on the estimated state quantities of the obstacle, the distribution of probabilities at which the obstacle collides against the vehicle may be calculated so as to allow the risk level to be calculated based on the probability. [...] The steering angle, yaw rate, speed, acceleration, and the like of the vehicle are then calculated"). 
	Dolgov teaches the limitations not expressly disclosed by Saito, namely: 
	determine from the plurality of images that an object located off the roadway and outside the first and second lane markings is on the first side or the second side of the vehicle, wherein the object is capable of being bypassed by the vehicle using the first driving path (Fig 4A, col 11 ln 31-39 - "The computing device may be configured to identify a set of nearby obstacles or objects on the road or proximate to (e.g., in a vicinity of) the road of travel of the vehicle. For example, the computing device may be configured to identify [...] static objects next to or ahead of the vehicle (e.g., guard rails on freeways, curbs, trees, parked cars, traffic signs, etc.,), [...] nearby pedestrians, both on the road and off the road", col 13 ln 25-28 - "The vehicle 402 may be in a lane defined by lane boundaries 406A and 406B and may be following a trajectory 408 on the road 404"); and 
	navigate the vehicle autonomously to travel over a second driving path that is offset from a center of the lane without leaving the lane, to cause the vehicle to increase a distance to the object and bypass the object using the second driving path (col 14 ln 30-37 - "referring to FIG. 4A, the computing device may be configured to estimate, based on characteristics of the vehicle 402 and the trajectory 408, a continuum of future longitudinal positions of the vehicle 402 in a region defined between the point 414A and the point 4144B. In that region, the vehicle 402 will likely be laterally adjacent to the object 410A during a respective interval of time estimated as described at block 304", col 16 ln 1-6 - "the computing device may be configured to determine respective lateral distances that the vehicle 402 may maintain with the objects 410A, 410B, 410C, 410D, the guard [rail] and all other identified objects, during respective intervals of time when the vehicle 402 may be laterally adjacent to a respective object", col 17 ln 22-27 - "Based on respective weights assigned to the respective objects, the computing device may be configured to determine a modified trajectory that may be the safest trajectory given the presence of the respective objects in the vicinity of the vehicle and the respective characteristics of the respective objects").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Saito and Dolgov, because each reference relates to controlling the lateral position of an autonomous vehicle traveling along a roadway. The combination would yield predictable results according to the teachings of Dolgov by causing the autonomous vehicle to adjust its lateral distance to other objects based on safety factors associated with the other objects. 

As to claim 24, the combination of Saito and Dolgov teaches the system of claim 23. 
	Dolgov further teaches wherein the object is a stationary vehicle (col 11 ln 31-39).

As to claim 25, the combination of Saito and Dolgov teaches the system of claim 23. 
	Dolgov further teaches wherein the object is a wall or guard rail (col 11 ln 31-39, col 17 ln 3-5 - "in this example, after the three seconds, the vehicle will be laterally adjacent to a bridge pillar to the left of the vehicle").

As to claim 26, the combination of Saito and Dolgov teaches the system of claim 23. 
	Dolgov further teaches wherein the at least one processor is further configured to: 
	navigate the vehicle autonomously to return to the first path, to cause the vehicle to be relatively centered between the first and second lane markings after bypassing the object (col 2 ln 66-col 3 ln 2 - "following a geometric center of a lane may not be sufficient for safety; instead, the vehicle may be configured to determine a lateral position in the lane based on a plurality of factors", col 16 ln 1-6, col 17 ln 22-27).

As to claim 27, Saito discloses at least one non-transitory machine-readable medium including instructions (Fig 1, col 2 ln 37-38), which when executed by a processor, cause the processor to: 
	access a plurality of images of a forward-facing view from a vehicle, the plurality of images corresponding to image data obtained by one or more cameras (Fig 1, col 4 ln 32-35); 
	determine from the plurality of images a first lane marking on a first side of the vehicle, and a second lane marking on a second side of the vehicle, the first and second lane marking for a lane of a roadway through which the vehicle can navigate, the second side opposite of the first side (col 3 ln 10-12, col 3 ln 16-19); 
	navigate the vehicle on a first driving path that is autonomously relatively centered between the first and second lane markings (col 4 ln 54-57, col 4 ln 60-64, col 5 ln 32-41). 
	Dolgov teaches the limitations not expressly disclosed by Saito, namely: 
	determine from the plurality of images that an object located off the roadway and outside the first and second lane markings is on the first side or the second side of the vehicle, wherein the object is capable of being bypassed by the vehicle using the first driving path (Fig 4A, col 11 ln 31-39, col 13 ln 25-28); and 
	navigate the vehicle autonomously to travel over a second driving path that is offset from a center of the lane without leaving the lane, to cause the vehicle to increase a distance to the object and bypass the object using the second driving path (col 14 ln 30-37, col 16 ln 1-6, col 17 ln 22-27).
	See claim 23 for a statement of an obviousness rationale. 

As to claim 28, the combination of Saito and Dolgov teaches the at least one non-transitory machine-readable medium of claim 27. 
	Dolgov further teaches wherein the object is a stationary vehicle (col 11 ln 31-39).

As to claim 29, the combination of Saito and Dolgov teaches the at least one non-transitory machine-readable medium of claim 27. 
	Dolgov further teaches wherein the object is a wall or guard rail (col 11 ln 31-39, col 17 ln 3-5).

As to claim 30, the combination of Saito and Dolgov teaches the at least one non-transitory machine-readable medium of claim 27. 
	Dolgov further teaches the medium further comprising instructions, which when executed by the processor, cause the processor to: 
	navigate the vehicle autonomously to return to the first path, to cause the vehicle to be relatively centered between the first and second lane markings after bypassing the object (col 2 ln 66-col 3 ln 2, col 16 ln 1-6, col 17 ln 22-27).

As to claim 31, Saito discloses an apparatus comprising: 
	means for accessing a plurality of images of a forward-facing view from the vehicle, the plurality of images corresponding to image data obtained by one or more cameras (Fig 1, col 4 ln 32-35); 
	means for determining from the plurality of images a first lane marking on a first side of the vehicle, and a second lane marking on a second side of the vehicle, the first and second lane markings for a lane of a roadway through which the vehicle can navigate, the second side opposite of the first side (col 3 ln 10-12, col 3 ln 16-19); 
	means for navigating the vehicle on a first driving path that is autonomously relatively centered between the first and second lane markings (col 4 ln 54-57, col 4 ln 60-64, col 5 ln 32-41). 
	Dolgov teaches the limitations not expressly disclosed by Saito, namely: 
	means for determining from the plurality of images that an object located off the roadway and outside the first and second lane markings is on the first side or the second side of the vehicle, wherein the object is capable of being bypassed by the vehicle using the first driving path (Fig 4A, col 11 ln 31-39, col 13 ln 25-28); and 
	means for navigating the vehicle autonomously to travel over a second driving path that is offset from a center of the lane without leaving the lane, to cause the vehicle to increase a distance to the object and bypass the object sing the second driving path (col 14 ln 30-37, col 16 ln 1-6, col 17 ln 22-27).
	See claim 23 for a statement of an obviousness rationale. 

As to claim 32, the combination of Saito and Dolgov teaches the apparatus of claim 31. 
	Dolgov further teaches wherein the object is a stationary vehicle (col 11 ln 31-39).

As to claim 33, the combination of Saito and Dolgov teaches the apparatus of claim 31. 
	Dolgov further teaches wherein the object is a wall or guard rail (col 11 ln 31-39, col 17 ln 3-5).

As to claim 34, the combination of Saito and Dolgov teaches the apparatus of claim 31. 
	Dolgov further teaches further comprising means for navigating the vehicle autonomously to return to the first path, to cause the vehicle to be relatively centered between the first and second lane markings after bypassing the object (col 2 ln 66-col 3 ln 2, col 16 ln 1-6, col 17 ln 22-27).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669